221 Ga. 329 (1965)
144 S.E.2d 739
WINDSOR
v.
SOUTHEASTERN ADJUSTERS, INC.
23135.
Supreme Court of Georgia.
Argued September 15, 1965.
Decided September 22, 1965.
Rehearing Denied October 7, 1965.
Llop & Long, Michael Anthony Glean, for appellant.
Sumner & Boatright, J. Laddie Boatright, Gibson, McGhee & Blount, Lamar Gibson, for appellee.
DUCKWORTH, Chief Justice.
No enumeration of the errors relied upon by the appellant has been filed with the clerk of this court in accordance with Code Ann. § 6-810 (Ga. L. 1965, pp. 18, 29; amended pp. 240, 243). Nor can this court adopt the questions allegedly presented for review in the appellant's brief as being such specifications of error since the brief is not a part of the record but a requirement of this court under its authority to make rules for the determination of cases. Code Ann. § 2-3707 (Const. of 1945). Since this court is one alone for the correction of errors of law only (Code Ann. § 2-3704 (Const. of 1945)), and any error not enumerated shall be disregarded (see Appellate Practice Act of 1965, supra), the appeal is incomplete and it is accordingly dismissed.
Appeal dismissed. All the Justices concur, except Mobley, J., not participating for providential cause.